Citation Nr: 1613527	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  10-27 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to August 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2011.  A transcript of the hearing is in the Veteran's file. 

In March 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran does not have a current diagnosis of COPD which could be attributed to active service.


CONCLUSION OF LAW

The criteria for service connection for COPD has not been met.  38 U.S.C.A. § 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard October 2008 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained.

The Veteran was provided a VA medical examination in April 2013.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is fully adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

II. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

The Veteran's service treatment records are silent for treatment or complaints for breathing problems.  At his August 1970 separation examination, no abnormalities were found in the Veteran's chest and lungs.

A VA treatment record dated in April 2009 shows that the Veteran denied experiencing shortness of breath and his lungs were clear to auscultation, bilaterally.  He denied suffering from COPD.  

At his August 2011 Board hearing, the Veteran reported he couldn't "get [his] breath a lot of times."  He noted that he felt like he was suffocating.  He stated that while in service, he had to clean the latrines with powdered chlorine to remove "scum and mold" off of the walls.  He noted that there were no windows in the latrines and that he could hardly breathe when he came out of them.  He noted that he was not currently being treated for breathing problems.  

The Veteran was afforded a VA examination in April 2013.  He reported developing a lung problem while in service.  He noted that he was in an enclosed shower that was contaminated with mold and fairly airtight.  He noted that the chlorine used to clean the showers irritated his lungs.  It was also noted that his mother had told him that he had pneumonia as a child and that he smoked from the age of 16 to the age of 30.  

Upon examination, no pulmonary conditions were found.  Diagnostic testing showed no radiographic evidence of acute cardiopulmonary disease.  Pulmonary function testing, to include pre- and post-bronchodilator results, was reported.  

The examiner noted a review of the Veteran's service treatment records.  He stated that the Veteran's separation examination in August 1970 was silent for a lung condition.  A chest x-ray dated in November 1970 was negative.  The examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that the Veteran had never sought medical care, had never been worked up for, had never been diagnosed with, or treated for COPD during military or post-service.  He noted that a review of the post service medical records did not contain any treatment or diagnosis of COPD or any lung condition.  It was his opinion that the Veteran's claimed COPD was not etiologically related to service by the evidence of record.  

After a review of the entire record, the Board finds that the preponderance of the evidence is against the claim of service connection.  A threshold for establishing service connection for a claimed condition is the presence of a current disability.  Although the Veteran has complained of having difficulty breathing, there is no evidence of COPD or lung problems at any time during the pendency of this appeal which could be attributed to his active service.  Treatment records reveal no diagnosis of COPD.  Moreover, the Veteran lacks the medical training, credentials, or other expertise needed to render a competent diagnosis of COPD or any other respiratory disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In the absence of competent evidence of a present diagnosis, there is no valid claim for service connection.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997).  Thus, there is no basis for awarding benefits for this claim.


ORDER

Entitlement to service connection for COPD is denied.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


